Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 10/1/2020. 
Claims 1-20 are pending in this Office Action. Claims 1 and 20 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.


	

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected for being directed towards nonstatutory subject matter. 
The claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Claims 1 and 20 are directed to manage a document and a distribution destination of the document on a distribution-pattern basis for a distribution pattern of the document, and process the document on the distribution-pattern basis.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, is not to be enough to qualify as “significantly more” when recited in a claim with judicial exception.
In addition, according to the two parts of analysis of “Interim Guidance on Patent Subject Matter Eligibility” in the step 2A: claims 1 and 20 recite, managing a document and a distribution destination of the document on a distribution-pattern basis for a distribution pattern CyberSource Corp. v. Retail Decisions, Inc., 627 F.3d 859, 97 U.S.P.Q.2d 1274 (Fed. Cir. 2010). 
In the step 2B: the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite the additional limitations of “computer storage medium” for storing instructions and a “processor” programmed to perform the analyze steps. The “computer readable storage medium”, and “processor” as claimed are recited at a high level of generality and they are recited as performing generic computer functions routinely used in computer applications, such as collecting and analyzing collected data as claimed which are similar to the functions of “receiving, processing and storing data” that the courts have recognized as computer functions to be well‐understood, routine, and conventional when they are claimed in a merely generic manner (See July 2012 Update: Subject Matter Eligibility).  Generic computer  be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See July 2012 Update: Subject Matter Eligibility) and does not impose any meaningful limit on the computer implementation of the abstract idea. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). 
With respect to claims 2-19 merely describe the step of redistribution of the documents, which has been used routinely in the past with respect to distribute the documents with pattern, also cannot be considered a guarantee of a computing embodiment and further pertains to an abstract idea within the broadest reasonable interpretation.
Therefore, for at least the reasons above, claims 1-20 are not patent eligible under the Subject Matter Eligibility guidelines court decision in Alice Corp.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Radhakrishnan et al. (US Pub. No. 2014/0372076 A1), hereinafter “Radhakrishnan”.
	Regarding claim 1, Radhakrishnan teaches an information processing apparatus comprising: 
	a processor (Radhakrishnan, See [0035], Each of the sets of internal components 800a,b includes one or more processors 820) configured to manage a document and a distribution destination of the document on a distribution-pattern basis for a distribution pattern of the document (Radhakrishnan, See [0032], In certain embodiments, distribution-pattern identification program 112 includes programming to analyze documents to identify graphical representations of test results and metrics included in the documents, i.e. distribution-pattern identification program 112 includes image analysis programming to identify known distribution patterns), and 
	process the document on the distribution-pattern basis (Radhakrishnan, See [0033], In certain embodiments, distribution-pattern identification program 112 includes programming to extract and convert parts of electronic documents and file attachments. For example, a document is in portable document format (PDF) and includes an embedded image in a format that can not be analyzed using document analysis rules 114 and dictionary 115. Distribution-pattern identification program 112 extracts the embedded image and converts the image into a .gif format, which can be analyzed using document analysis rules 114 and dictionary 115. Distribution-pattern identification program 112 can thus identify a distribution pattern included in a document even though that document does not include the name of the distribution pattern or keywords that identify that distribution pattern). 
	Regarding claim 20, Radhakrishnan teaches a non-transitory computer readable medium storing a program causing a computer to execute a process (Radhakrishnan, See [0035], one or more computer-readable RAMs 822 and one or more computer-readable ROMs 824 on one or more buses 826) comprising: 
	managing a document and a distribution destination of the document on a distribution-pattern basis for a distribution pattern of the document (Radhakrishnan, See [0032], In certain embodiments, distribution-pattern identification program 112 includes programming to analyze documents to identify graphical representations of test results and metrics included in the documents, i.e. distribution-pattern identification program 112 includes image analysis programming to identify known distribution patterns); and 
	processing the document on the distribution-pattern basis (Radhakrishnan, See [0033], In certain embodiments, distribution-pattern identification program 112 includes programming to extract and convert parts of electronic documents and file attachments. For example, a document is in portable document format (PDF) and includes an embedded image in a format that can not be analyzed using document analysis rules 114 and dictionary 115. istribution-pattern identification program 112 extracts the embedded image and converts the image into a .gif format, which can be analyzed using document analysis rules 114 and dictionary 115. Distribution-pattern identification program 112 can thus identify a distribution pattern included in a document even though that document does not include the name of the distribution pattern or keywords that identify that distribution pattern).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-19 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan as applied to claim  1 above, and further in view of Modi et al. (US Pub. No. 2017/0289287 A1), hereinafter “Modi”.
	Regarding claim 2, Radhakrishnan does not explicitly disclose the information processing apparatus according to claim 1, wherein the processor manages authority to access the document on the distribution-pattern basis.
	  However, Modi teaches the information processing apparatus according to claim 1, wherein the processor manages authority to access the document on the distribution-pattern basis (Modi, See [0038], Authorization servers may be used to enforce one or more privacy settings of the users of social-networking system 160. A privacy setting of a user determines how particular information associated with a user can be shared). 
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Radhakrishnan and Modi because Modi provides one or more computing devices ranking multiple users of a social-networking system based on one or more criteria associated with a spotlight content item, wherein the spotlight content item is Modi, See ABSTRACT) can be utilized by Radhakrishnan to manage the document distribution.

	Regarding claim 3, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 1, wherein the processor redistributes the document to a distribution destination on the distribution-pattern basis (Modi, See [0023], about prior context/delivery patterns (if any) for the current notification). 
	Regarding claim 4, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 2, wherein the processor redistributes the document to a distribution destination on the distribution-pattern basis (Modi, See [0023], about prior context/delivery patterns (if any) for the current notification). 
	Regarding claim 5, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 3, wherein the processor manages a plurality of documents distributed to a distribution destination on the distribution-pattern basis, and if content of a document included in the plurality of documents is changed, redistributes, to a distribution destination, the document having the changed content and a different document managed in a distribution pattern of the document having the changed content (Modi, See [0069]). 
	Regarding claim 6, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 4, wherein the processor manages a plurality of documents distributed to a distribution destination on the distribution-pattern basis, and if content of a document included in the plurality of documents is changed, redistributes, to a distribution destination, the document having the changed content and a different document managed in a distribution pattern of the document having the changed content (Modi, See [0069]). 
	Regarding claim 7, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 5, wherein the processor further displays information regarding a redistribution history of a document on a display on the distribution-pattern basis (Radhakrishnan, See [0028]-[0032], Modi, See [0069]). 
	Regarding claim 8, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 6, wherein the processor further displays information regarding a redistribution history of a document on a display on the distribution-pattern basis (Radhakrishnan, See [0028]-[0032], Modi, See [0069]). 
	Regarding claim 9, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 7, wherein the processor further displays, on the display, information regarding a content change history of the document together with the information regarding the redistribution history (Radhakrishnan, See [0028]-[0032], Modi, See [0069]). 	Regarding claim 10, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 8, wherein the processor further displays, on the display, information regarding a content change history of the document together with the information regarding the redistribution history (Radhakrishnan, See [0028]-[0032], Modi, See [0069]). 
	Regarding claim 11, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 1, wherein the processor manages the document and the distribution destination of the document on the distribution-pattern basis by associating document identification information for identifying the document and distribution destination identification information for identifying the distribution destination of the document with distribution pattern identification information that is identification information per distribution pattern (Radhakrishnan, See [0034], Therefore, distribution-pattern identification program 112 adds the document to document tables 116 and associates the entry with the following keywords: clumped distribution pattern, pink bird, and population distribution. Modi, See [0023]). 
	Regarding claim 12, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 2, wherein the processor manages the document and the distribution destination of the document on the distribution-pattern basis by associating document identification information for identifying the document and distribution destination identification information for identifying the distribution destination of the document with distribution pattern identification information that is identification information per distribution pattern (Radhakrishnan, See [0034], Therefore, distribution-pattern identification program 112 adds the document to document tables 116 and associates the entry with the following keywords: clumped distribution pattern, pink bird, and Modi, See [0023]). 	Regarding claim 13, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 3, wherein the processor manages the document and the distribution destination of the document on the distribution-pattern basis by associating document identification information for identifying the document and distribution destination identification information for identifying the distribution destination of the document with distribution pattern identification information that is identification information per distribution pattern (Radhakrishnan, See [0034], Therefore, distribution-pattern identification program 112 adds the document to document tables 116 and associates the entry with the following keywords: clumped distribution pattern, pink bird, and population distribution. Modi, See [0023]). 
	Regarding claim 14, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 4, wherein the processor manages the document and the distribution destination of the document on the distribution-pattern basis by associating document identification information for identifying the document and distribution destination identification information for identifying the distribution destination of the document with distribution pattern identification information that is identification information per distribution pattern (Radhakrishnan, See [0034], Therefore, distribution-pattern identification program 112 adds the document to document tables 116 and associates the entry with the following keywords: clumped distribution pattern, pink bird, and population distribution. Modi, See [0023]). 
	Regarding claim 15, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 5, wherein the processor manages the document and the distribution destination of the document on the distribution-pattern basis by associating document identification information for identifying the document and distribution destination identification information for identifying the distribution destination of the document with distribution pattern identification information that is identification information per distribution pattern (Radhakrishnan, See [0034], Therefore, distribution-pattern identification program 112 adds the document to document tables 116 and associates the entry with the following keywords: clumped distribution pattern, pink bird, and population distribution. Modi, See [0023]). 
	Regarding claim 16, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 6, wherein the processor manages the document and the distribution destination of the document on the distribution-pattern basis by associating document identification information for identifying the document and distribution destination identification information for identifying the distribution destination of the document with distribution pattern identification information that is identification information per distribution pattern (Radhakrishnan, See [0034], Therefore, distribution-pattern identification program 112 adds the document to document tables 116 and associates the entry with the following keywords: clumped distribution pattern, pink bird, and population distribution. Modi, See [0023]). 
	Regarding claim 17, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 7, wherein the processor manages the document and the distribution destination of the document on the distribution-pattern basis by associating document identification information for identifying the document and distribution destination identification information for identifying the distribution destination of the document with distribution pattern identification information that is identification information per distribution pattern (Radhakrishnan, See [0034], Therefore, distribution-pattern identification program 112 adds the document to document tables 116 and associates the entry with the following keywords: clumped distribution pattern, pink bird, and population distribution. Modi, See [0023]). 
	Regarding claim 18, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 8, wherein the processor manages the document and the distribution destination of the document on the distribution-pattern basis by associating document identification information for identifying the document and distribution destination identification information for identifying the distribution destination of the document with distribution pattern identification information that is identification information per distribution pattern (Radhakrishnan, See [0034], Therefore, distribution-pattern identification program 112 adds the document to document tables 116 and associates the entry with the following keywords: clumped distribution pattern, pink bird, and population distribution. Modi, See [0023]). 
	Regarding claim 19, Radhakrishnan in view of Modi further teaches the information processing apparatus according to claim 9, wherein the processor manages the document and the distribution destination of the document on the distribution-pattern basis by associating document identification information for identifying the document and distribution destination identification information for identifying the distribution destination of the document with distribution pattern identification information that is identification information per distribution pattern (Radhakrishnan, See [0034], Therefore, distribution-pattern identification program 112 adds the document to document tables 116 and Modi, See [0023]). 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168